Citation Nr: 0525486	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  96-43 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date prior to April 21, 1994, for 
an award of service connection for defective vision of the 
right eye, to include based upon alleged clear and 
unmistakable error (CUE) in a January 1962 rating decision.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel







INTRODUCTION

The veteran served on active duty from November 1950 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Board remanded the appellant's claim to the RO in July 
2003 for additional development.

In September 2005, the Board notified the appellant that a 
motion to advance his case on the docket had been granted.


FINDINGS OF FACT

1.  In January 1962, the RO denied the veteran's original 
claim of entitlement to service connection for defective 
vision, right eye.  The veteran did not initiate an appeal 
upon notice of the denial.

2.  On April 21, 1994, the RO received a written statement 
from the veteran which was interpreted as a request to reopen 
his claim of entitlement to service connection for a right 
eye condition; there is no previous communication from the 
veteran or his representative requesting that his claim be 
reopened.

3.  The RO subsequently granted service connection for 
defective vision, right eye, secondary to chorioretinitis and 
optic atrophy, effective April 21, 1994.

4.  The January 1962 rating decision was based upon the 
evidence of record and the law in effect at that time.




CONCLUSION OF LAW

The criteria for an effective date earlier than April 21, 
1994, including based upon CUE, have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.105(a), 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002), enhanced VA's obligation to notify claimants of what 
information or evidence is needed in order to substantiate a 
claim, and VA's duty to assist claimants by making reasonable 
efforts to get the evidence needed.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  A VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In this case, the appeal arises not from a "claim" but from 
a notice of disagreement with the effective date for service 
connection for defective vision in the right eye, secondary 
to chorioretinitis and optic atrophy, assigned by the RO when 
it granted the claim for service connection in February 1997.  
In such cases, VA regulations require a statement of the case 
to be issued to inform the veteran of the laws and 
regulations pertaining to the appeal and the evidence on 
which the decision was based, and a VCAA notification letter 
is not necessary.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  

In addition, with respect to the allegation of CUE in a the 
January 1962 final rating decision, it is noted that the VCAA 
is not applicable to requests for revision of a final 
decision based on alleged CUE, because that matter involves 
an inquiry based upon the evidence of record at the time of 
the decision, not based upon the development of new evidence.  
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); 
VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not 
have "a duty to develop" in a CUE case because "there is 
nothing further that could be developed"); see also Livesay 
v. Principi, 14 Vet. App. 324, 326 (2001) (Ivers, J., 
concurring) (noting that, during oral argument in Holiday v. 
Principi, 14 Vet. App. 280 (2001), counsel for VA made ill-
advised concessions with respect to the broad applicability 
of VCAA).  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant with 
the claim under consideration, and that adjudication of the 
claim at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  Legal Analysis

The veteran maintains that an effective date prior to April 
21, 1994, for the grant of service connection for defective 
vision of the right eye is warranted.  In this regard, he 
specifically contends that service connection for defective 
vision in the right eye should have been granted in the 
January 1962 rating decision which initially denied his claim 
for this disorder.  The veteran asserts that documents which 
showed that his right eye defective vision, which existed 
prior to enlistment, was aggravated during his active duty 
service were before the RO in January 1962 when the claim was 
initially denied.

The effective date for an award of service connection and 
disability compensation, based upon an original claim or a 
claim reopened after final disallowance, will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For a 
grant of direct service connection, the effective date will 
be the day following separation from active service or the 
date entitlement arose if the claim is received within one 
year after separation from

service; otherwise, the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  The effective 
date of a grant of service connection based on a finding of 
CUE shall be the date from which benefits would have been 
payable if the corrected decision had been made on the date 
of the reversed decision.  38 C.F.R. § 3.400(k).

Legal authority provides that, where CUE is found in a prior 
rating decision, the prior decision will be reversed or 
revised, and for the purposes of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal or revision of the prior decision on the grounds of 
CUE has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a).

The Court of Appeals for Veterans Claims has set forth a 
three-pronged test to determine whether CUE is present in a 
prior determination:  (1) "[e]ither the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," 
(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

The Court has further stated that a CUE is a very specific 
and a rare kind of "error."  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993) citing Russell.  The mere 
misinterpretation of facts does not constitute clear and 
unmistakable error.

Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one which would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).

The veteran is disputing the effective date of April 21, 
1994, for the grant of service connection for defective 
vision of the right eye.  He contends that he is entitled to 
an effective date based upon his original claim for service 
connection for defective vision, received by VA in October 
1961.  Service connection for defective vision of the right 
eye was initially denied in a rating decision dated in 
January 1962.  The veteran never filed an appeal to that 
decision; thus it became final.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.104(a); 3.156(a); 20.302.

With respect to the veteran's contention that he is entitled 
to an effective date earlier than April 21, 1994, for the 
grant of service connection for defective vision of the right 
eye, the Board notes that an earlier effective date is not 
warranted under the facts of this case.  As noted in the 
excerpts from the law cited above, the effective date of an 
award of compensation based on the receipt of new and 
material evidence to reopen a claim of service connection 
will be established based on the facts found, but shall not 
be earlier than the date of receipt of the application.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As noted above, in 
a prior rating decision dated in January 1962, service 
connection was denied, and the veteran did not avail himself 
of his right to appeal to the Board.  That decision 
necessarily became final.  Thereafter, the first 
communication of the veteran's intention to reopen his claim 
for service connection for defective vision of the right eye 
was not received by VA until April 21, 1994.  

The assigned effective date of April 21, 1994, is the date of 
receipt of the veteran's claim to reopen.  There is no 
indication in the file, or any allegation from the veteran or 
his representative, that any claim was filed between the time 
of the denial of service connection in January 1962 and the 
time of his attempt to reopen the claim for service 
connection received on April 21, 1994.


With respect to the CUE component of this claim, it is argued 
on the veteran's behalf that the January 1962 rating decision 
contained CUE because the evidence of record at the time 
supported a grant of service connection for defective vision 
of the right eye.  It is not argued that the correct facts, 
as they were known at the time, were not before the 
adjudicator.  Rather, it is essentially argued that the RO 
did not properly weigh the in-service findings when it 
adjudicated the matter.

However, the Board's review of the evidence does not reveal 
the type of error that would arise to the level of CUE.  
Specifically, it is argued that, inasmuch as the veteran's 
pre-existing corrected right eye visual acuity upon 
enlistment was 20/30 and it had diminished during his period 
of service such that he was only able to count fingers with 
the right eye upon separation, service connection for 
defective vision of the right eye should have been granted at 
the time of the January 1962 rating decision because the 
evidence demonstrated that the veteran's pre-existing right 
eye impairment had been aggravated during his period of 
active duty service.  In this regard, it is argued that the 
June 1951 service medical record, reflecting that the 
veteran's length of service was eight months and he had a 
"blind eye, right side, for many years," is wholly 
insufficient to use as a predicate to rebut the presumption 
of aggravation.  This argument, in essence, expresses 
disagreement with the outcome of the decision, i.e., it is 
claimed that the RO should have weighed or evaluated the 
evidence differently.  As such an argument cannot form the 
basis for a finding of CUE, an earlier effective date on the 
basis of CUE in the January 1962 rating decision must be 
denied.  See 38 C.F.R. § 20.1403(d)(3).

In conclusion, the Board finds that, in addition to having 
had the correct facts before it, the RO correctly applied the 
pertinent legal authority in considering the evidence at the 
time of the January 1962 rating decision.  Because the 
veteran has failed to establish, without debate, that the 
correct facts, as they were then known, were not before the 
RO; that the RO ignored or incorrectly applied the applicable 
statutory and regulatory provisions existing at the time; or 
that, but for any such alleged error, the outcome of the 
decision would have been different, the Board must conclude 
that clear and unmistakable error in the RO's January 1962 
rating decision, as contended, has not been established.  See 
38 C.F.R. § 3.105(a); Fugo, 6 Vet. App. at 43-44; Russell, 3 
Vet. App. 331-314.

ORDER

Entitlement to an effective date earlier than April 21, 1994, 
for the award of service connection for defective vision, 
right eye, is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


